AMENDMENT
TO THE
GENERAL SECURITY AGREEMENT




THIS AMENDMENT TO THE GENERAL SECURITY AGREEMENT is made and entered into as of
August 22, 2007 (this “Amendment”) by and between Karat Platinum LLC (“Debtor”)
and Sentra Consulting Corp. (“Secured Party”).


WITNESSETH
 
WHEREAS, Secured Party is making a series of loans to Debtor in the original
principal amount of up to $1,200,000 which are secured pursuant to the terms and
provisions of the General Security Agreement dated July 11, 2007 (the “Security
Agreement”; capitalized terms used herein not otherwise defined shall have the
meanings given to such terms in the Security Agreement);


WHEREAS, Debtor has requested, and Secured Party has agreed to make further
advances to Debtor in the original principal amount of up to an aggregate of
$4,500,000;


WHEREAS, the parties desire to amend certain provisions of the General Security
Agreement pursuant to the terms and provisions contained in this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:


1. Principal Amount of Advances.  The defined term “Notes” shall hereafter refer
to all loans made and to be made by Secured Party to Debtor in the original
principal amount of up to an aggregate of Four Million Five Hundred Thousand and
00/100 ($4,500,000) Dollars pursuant to one or more advances, and each advance
will be evidenced by a promissory note (as each such promissory note may be
amended, restated, modified, or otherwise supplemented from time to time);


2. Reference. On and after the date hereof, each reference in the Security
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import, and each reference to the Security Agreement in any other agreement,
document or other instrument, shall mean, and be a reference to the Security
Agreement, as amended by this Amendment.


3. Counterparts. This Amendment may be executed in one or more counterparts and
by facsimile, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.


4. Captions. The captions used in this Amendment are intended for convenience of
reference only, shall not constitute any part of this Amendment and shall not
modify or affect in any manner the meaning or interpretation of any of the
provisions of this Amendment.


5. Binding Effect. This Amendment shall be binding upon and inure to the benefit
of the respective heirs, executors, administrators, representatives and the
permitted successors and assigns of the parties hereto.


6. Governing Law. This Amendment and the rights and obligations of the parties
under this Amendment shall be governed by and construed in accordance with the
laws of the State of New York, without regard to conflict of laws rules applied
in such state.


[Remainder of Page Intentionally Omitted; Signature Page to Follow]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Amendment to the Security
Agreement as of the date first written above.


 

 
DEBTOR:


KARAT PLATINUM LLC




By:      /s/ David Neuberg____
Name: David Neuberg
Title:   Member


 
SECURED PARTY:
 
SENTRA CONSULTING CORP.
 


By:      /s/ Philip Septimus____
Name: Philip Septimus
Title:   President

2
 

--------------------------------------------------------------------------------

 